UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4340



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ADOLFO QUIJIVIX-XICARA, a/k/a Adolfo Xicara,
a/k/a   Adolfo    Quijivix,   a/k/a   Antonio
Masariegos, a/k/a Mariano Riscajche-Lopez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:06-cr-00044)


Submitted:   September 28, 2007        Decided:     November 14, 2007


Before TRAXLER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cecilia Oseguera, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Kenneth M. Smith, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adolfo Quijivix-Xicara pled guilty to illegal reentry of

a deported alien felon, in violation of 8 U.S.C. § 1326(a), (b)(2)

(2000), and the district court sentenced him to a fifty-two-month

term   of    imprisonment.     Quijivix-Xicara   appeals   his   sentence,

challenging the district court’s enhancement of his base offense

level by sixteen levels after finding that his prior third degree

assault conviction under Or. Rev. Stat. § 163.165(1)(h) (2003)

qualified as a crime of violence, see U.S. Sentencing Guidelines

Manual § 2L1.2(b)(1)(A)(ii) & cmt. n.1(B)(iii) (2005).           Finding no

reversible error, we affirm.

              Quijivix-Xicara asserts on appeal that his prior Oregon

third degree assault conviction does not qualify as a crime of

violence under the guidelines because the statute does not have as

an element the use, attempted use, or threatened use of physical

force against another.       “In assessing a challenge to a sentencing

court’s application of the Guidelines, we review the court’s

factual findings for clear error and its legal conclusions de

novo.”      United States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).

Our review of the record leads us to conclude that third degree

assault under § 163.165(1)(h) qualifies as a crime of violence

under the guidelines.        See Taylor v. United States, 495 U.S. 575,

602 (1990) (discussing categorical approach); State v. Capwell, 627

P.2d 905, 907 n.3 (Or. Ct. App. 1981) (“The term ‘physical injury’


                                    - 2 -
[in the criminal assault statute, regardless of degree,] recognizes

that the cause of such an injury is some form of external violence

that produces a harmful effect upon the body”).

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -